              Case 4:19-cv-08162-YGR Document 66 Filed 01/07/21 Page 1 of 3




 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2   ELIZABETH J. SHAPIRO
 3   Deputy Branch Director
     M. ANDREW ZEE (CA Bar No. 272510)
 4   Attorney
     Civil Division, Federal Programs Branch
 5   U.S. Department of Justice
 6   450 Golden Gate Avenue, Room 7-5395
     San Francisco, CA 94102
 7   Telephone: (415) 436-6646
     Facsimile: (415) 436-6632
 8   E-mail: m.andrew.zee@usdoj.gov
 9
     Attorneys for Defendants Judicial Council of
10   the Ninth Circuit, Cathy Catterson, Audrey
     Collins, Molly Dwyer, Irma Gonzalez,
11
     Ronald Gould, Terry Hatter, Jr., Alex
12   Kozinski, Margaret McKeown, Johnnie
     Rawlinson, Sidney Thomas
13
                             UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                OAKLAND DIVISION

16
17
      CYRUS SANAI,
18
                                                    No. 4:19-cv-08162-YGR
19                      Plaintiff,
                                                    DEFENDANTS’ RESPONSE TO
20           v.                                     PLAINTIFFS’ AMENDED
21    ALEX KOZINSKI, et al.,                        ADMINISTRATIVE MOTION FOR
                                                    SERVICE BY UNITED STATES
22                                                  MARSHALS, OR IN THE
                        Defendants.                 ALTERNATIVE FOR LEAVE TO FILE A
23                                                  MOTION FOR RECONSIDERATION
24
25
26
27
28
               Case 4:19-cv-08162-YGR Document 66 Filed 01/07/21 Page 2 of 3




 1           Plaintiff has filed an amended administrative motion requesting that the Court “authorize
 2   service by Marshal on the remaining defendants,” namely U.S. District Judges Robert Whaley
 3   and Roger Hunt. ECF No. 64 at 1, 4. To date in this case, the Department of Justice has been
 4   authorized to represent Defendants Cathy Catterson, Audrey Collins, Irma Gonzalez, Ronald
 5   Gould, Terry Hatter, Jr., Alex Kozinski, Margaret McKeown, Johnnie Rawlinson, all sued in their
 6   individual capacities, Molly Dwyer, sued in her official capacity, Sidney Thomas, sued in his
 7   individual and official capacities, and the Judicial Council of the Ninth Circuit. As Defendants
 8   previously indicated to the Court in June 2020, the Department of Justice has been neither asked
 9   nor authorized to represent Defendant Hunt or Defendant Whaley. ECF No. 35 at 1. The
10   Department of Justice thus takes no position in response to Plaintiff’s renewed request that the
11   Court order service on Defendants Hunt and Whaley by the United States Marshal. As Plaintiff
12   acknowledges, the Court previously denied an identical prior request by Plaintiff. See ECF No.
13   37 at 1-2 (“Sanai has not demonstrated that substituted service as permitted under the Federal
14   Rules of Civil Procedure is an inadequate alternative method of service.”).
15
16   Dated: January 7, 2021.                                   Respectfully submitted,

17                                                             U.S. DEPARTMENT OF JUSTICE
18
                                                               JEFFREY BOSSERT CLARK
19                                                             Acting Assistant Attorney General
20
                                                               ELIZABETH J. SHAPIRO
21                                                             Deputy Branch Director
22                                                             /s/ M. Andrew Zee
23                                                             M. ANDREW ZEE (CA Bar No. 272510)
                                                               Attorney
24                                                             Civil Division, Federal Programs Branch
                                                               U.S. Department of Justice
25                                                             450 Golden Gate Avenue, Room 7-5395
26                                                             San Francisco, CA 94102
                                                               Telephone: (415) 436-6646
27                                                             Facsimile: (415) 436-6632
                                                               E-mail: m.andrew.zee@usdoj.gov
28


     Sanai v. Kozinski, No. 4-19-cv-08162-YGR
     Defendants’ Response to Plaintiff’s Amended Administrative Motion
                                                    -1-
               Case 4:19-cv-08162-YGR Document 66 Filed 01/07/21 Page 3 of 3




                                                               Attorneys for Defendants Judicial Council
 1
                                                               of the Ninth Circuit, Cathy Catterson,
 2                                                             Audrey Collins, Molly Dwyer, Irma
                                                               Gonzalez, Ronald Gould, Terry Hatter, Jr.,
 3                                                             Alex Kozinski, Margaret McKeown,
                                                               Johnnie Rawlinson, Sidney Thomas
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Sanai v. Kozinski, No. 4-19-cv-08162-YGR
     Defendants’ Response to Plaintiff’s Amended Administrative Motion
                                                    -2-
